IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 24, 2008

                                     No. 07-31177                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LEE BARTHELEMY; AARON LILLER; CLAUDE CALLAGAN; DARLENE
WILLIAMSON, on behalf of themselves and all others similarly situated;
RESOURCE INDEPENDENT LIVING

                                                  Plaintiffs - Appellees
v.

LOUISIANA DEPARTMENT OF HEALTH AND HOSPITALS; FREDERICK
P CERISE, Secretary, Louisiana Department of Health and Hospitals

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:00-CV-1083


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This appeal is from an award of attorneys’ fees after the State of Louisiana
entered into a settlement agreement with class counsel for the Plaintiffs.
Louisiana did not oppose class counsel’s motion for fees. After the district court
ordered Louisiana to pay the requested fees, Louisiana requested that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31177

district court reconsider the award of fees, arguing that the Attorney General’s
office was the proper entity to litigate the matter and was never served the
motion for fees.
      The district court denied the motion for reconsideration, finding that class
counsel had served notice on Louisiana’s attorney of record and, two days after
filing the motion for fees, also inquired whether the Attorney General’s office
needed to be served. There is evidence that Louisiana’s counsel of record
informed class counsel that an attorney for the Attorney General had already
been assigned to respond to the motion and that the Attorney General’s office
was already in possession of the relevant documentation. The district court
found that the initial motion for fees was unopposed and also had merit. Other
than being unintentional, the district court concluded that Louisiana failed to
provide any reason for its failure to respond to the motion.
      The attorneys’ fees awarded here were requested pursuant to 29 U.S.C. §
794a(b) and 42 U.S.C. § 12205; both sections provide the district court with
discretion to award attorneys’ fees. The district court’s award of attorneys’ fees
and denial of Louisiana’s motion for reconsideration are reviewed for an abuse
of discretion. DP Solutions, Inc. v. Rollins, Inc., 353 F.3d 421, 433 (5th Cir.
2003) (attorneys’ fees); Lincoln Gen. Ins. Co. v. De La Luz Garcia, 501 F.3d 436,
442 (5th Cir. 2007) (reconsideration).
      Class counsel’s motion for fees included documentation such as detailed
time and expense sheets, a survey of fee rates for Louisiana, a memorandum of
law, and declarations of counsel in support of the requested fees. The district
court did not abuse its discretion in awarding the requested fees nor in denying
the motion for reconsideration.
      The judgment is AFFIRMED.




                                         2